Citation Nr: 1647285	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to September 3, 1996, for the assignment of a 100 percent disability rating for bipolar disorder, to include whether a compensable rating is warranted between February 28, 1994 and September 3, 1996.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980, and from May 1981 to December 1986.

This case has a complex history:  This matter initially came before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim for an increased rating for service-connected mood instability and major depression complicated by migraines, to the extent that it granted a 30 percent rating, effective July 30, 2004.  In October 2007, after receiving new and material evidence within the one year appeal period, see 38 C.F.R. § 3.156(b), the RO characterized the issue as bipolar disorder, and increased the Veteran's rating to 70 percent, effective July 30, 2004.  The Veteran timely appealed the assigned rating and its effective date. 

In May 2011, the Board remanded the claims for additional development.  

In July 2013, more than three years ago, the Board granted the Veteran's claims, to the extent that it assigned a 100 percent rating, with an effective date of July 30, 2004.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In July 2014, the Court issued an Order and a Memorandum Decision that vacated and remanded the Board's July 2013 decision.

In December 2014, the Board remanded this matter for additional development, which was substantially completed.  In June 2015, the Appeals Management Center (AMC) granted the Veteran's increased rating claim to the extent that it assigned a 100 percent with an effective date of September 3, 1996.  The Veteran continued his appeal.  In August 2015, the Board found that the Veteran's most recent prior claim for an increased rating was denied in February 1994 and determined that the decision became final.  The Board found that an earlier effective date for a 100 percent rating for bipolar disorder was not warranted.  

The Veteran appealed and in an August 2016 Memorandum Decision, the Court issued an Order and a Memorandum Decision that vacated and remanded the Board's August 2015 decision.

This matter also comes before the Board from a June 2015 rating decision from the RO in St. Petersburg, Florida which found that new and material evidence had been received to reopen the claim for service connection for a left knee disability but that the criteria for service connection had not been met.  The Veteran appealed.

Jurisdiction over this case is currently with the RO in St. Petersburg, Florida.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An informal or formal claim for an increased rating for the Veteran's service-connected bipolar disorder is not of record at any time between February 1994 and September 3, 1996.

2. Prior to September 3, 1996, the Veteran did not exhibit less than the criteria for 30 percent rating, which included definite impairment in the ability to establish or maintain effective and wholesome relationships with people and psychoneurotic symptoms that resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  His symptoms did not manifest as emotional tension or anxiety productive of mild social an industrial impairment.

3. The RO denied service connection for a left knee disability in October 2004; the Veteran perfected an appeal but subsequently withdrew his claim before the Board issued a final adjudication.  Therefore, the October 2004 rating decision is final.

4. The Veteran has submitted evidence that is both new and material to his claim for service connection for a left knee disability and the claim is reopened.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to September 3, 1996 for a compensable rating for service-connected bipolar disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).

2. The October 2004 rating decision that denied the Veteran's claim for entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3. As the evidence received subsequent to the October 2004 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Effective Date and Increased Ratings

The Veteran asserts that he is entitled to an earlier effective date for his 100 percent rating for his service-connected bipolar disorder, to include entitlement to a compensable rating prior to September 3, 1996.  

Per the Court's August 2016 Memorandum Decision and Order, the earliest possible date for an increased rating is February 28, 1994, the date of the last final denial of entitlement to an increased rating for an acquired psychiatric disorder.  Thus, the Board will consider whether an informal claim was filed between February 28, 1994 and September 3, 1996, and whether the evidence supports the assignment of a compensable rating during this period.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A.       § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In this case, the Board finds that a formal or informal claim is not shown to have been received at any time between February 28, 1994 and September 3, 1996.  

Importantly, the Veteran has not specifically asserted, and there is no evidence to show, that he filed a formal or informal increased rating claim prior during this time.  38 C.F.R. § 3.155.

The Board has also considered whether an "informal" claim for an increased rating -- in the form of a VA outpatient or hospital examination report or VA report of hospitalization as defined in 38 C.F.R. § 3.157(b)(1), was received since the last final disallowance of the claim on February 28, 1994, and prior to September 3, 1996.  See Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a claim made prior to a final denial cannot serve as the basis for an earlier effective date); Perry v. West, 12 Vet. App. 365 (1999). 

A report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law, if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).

The Court has held that 38 C.F.R. § 3.157(b)(1) does not require a veteran to identify the report as a claim or to identify the benefits sought.  Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

With regard to 38 C.F.R. § 3.157(b), a report of examination or hospitalization must indicate that a veteran's service-connected disability has worsened since the time it was last evaluated.  Massie v. Shinseki, 25 Vet. App. 123 (2011). 

Simply stated, it is important for the Veteran to understand that simple treatment of an ongoing service connected disability by VA is not a basis to find that the Veteran is filing an increased rating claim each time he or she goes in for treatment.  For example, if a Veteran with a 40 percent service connected back disability was treated by a VA chiropractor every week for 12 weeks to treat his back, there is no rational reason to assume that these treatments would represent 12 increased rating claims (the resulting tribulations for VA and the Regional Offices would be momentous).  If, however, within these VA treatment records, if the VA chiropractor indicated that the back was becoming worse, this could, possibly, provide a basis to find an "informal claim". 
 
The claims file includes a number of VA treatment reports, dated between February 1994 and September 3, 1996.  The question is whether these reports contain indications of worsening psychiatric symptoms showing that a compensable rating is warranted.

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Prior to September 3, 1996, the Veteran's disability was rated under 38 C.F.R. § 4.132, Diagnostic Code 9405, which rated disabilities using the General Rating Formula for Psychoneurotic Disorders ("General Rating Formula").  The rating criteria were revised, effective November 7, 1996; however, the revised criteria do not apply prior to the effective date.  As such, the revised criteria will not be addressed herein.

Under the General Rating Formula, a 10 percent rating was warranted when the Veteran exhibited less than the criteria for 30 percent, with emotional tension or other evidence of anxiety productive of mild social an industrial impairment. 

A 30 percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, or there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or, by reason of psychiatric symptoms, the veteran was demonstrably unable to obtain or retain employment.  It should be noted that the criteria set forth in 38 C.F.R. § 4.132 for a 100 percent evaluation were each independent bases for granting a 100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994). 

The General Rating Formula provided that social impairment per se would not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R.       § 4.132, Note (1) (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R.§ 4.132 was "qualitative," whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite" in a manner that would quantify the degree of impairment.  General Counsel concluded that the term "definite" was to be construed as "distinct, unambiguous, and moderately large in degree."  It represented a degree of social and industrial inadaptability that was "more than moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  "Considerable" was to be construed as rather large in extent or degree.  VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 4752 (1994).  The Board is bound by that interpretation of the term "considerable."  38 U.S.C.A. § 7104(c) (West 2014).

When evaluating a mental disorder consideration will be given to the frequency, severity, and duration of symptoms, the length of remissions and capacity for adjustment during that time.  The evaluation will be based on all the evidence of record and not solely an examiner's assessment of the level of disability.  38 C.F.R. § 4.126(a) (2014).

Although some of a veteran's recorded symptoms may not be specifically provided for in the ratings schedule, the symptoms listed are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, a veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In this case, the Veteran submitted or VA had in its possession treatment records dated from February 1994 to September 1996.  

Per the Court's August 2016 Memorandum Decision, the Board has considered the August 19, 1994 VA treatment record.  This record shows the Veteran sought treatment for headaches, nausea, and dizziness.  During the course of the examination, the Veteran reported that his depression and stress would trigger headaches that started in the frontal area and spread to the back of his head.  He reported occasional nausea with headaches, especially when under stress and with depression.  The Veteran reported that he took a two week vacation and was fine during that period.  Since his vacation, especially in the prior two weeks, he felt stress from his boss.  He reported increased depression and headaches and indicated that he was getting upset and yelling due to the stress.  He also noted insomnia and weight gain due to increased appetite related to his nerves.  He requested help with his nerves and depression and the provider referred him for an immediate psychiatric consultation.  The records do not show that the Veteran attended the consultation or sought further treatment for his acquired psychiatric disorder.

For this treatment record to constitute an informal claim, it must indicate that the Veteran's service-connected disability had worsened since the time it was last evaluated.  Massie, 25 Vet. App. 123.  The Board finds that this record does not meet the threshold under Massie.  

The Board has undergone what can only be described as a highly detailed review of the evidence in this case.  In making this determination, the Board compared the findings in the Veteran's June 1990 VA mental health examination to the August 1994 treatment record.  In June 1990 as in August 1994, the Veteran reported headaches and depression.  In June 1990, he reported that he was "short fused", which the Board finds is akin to his August 1994 report of getting upset and yelling when stressed.  Here, the August 1994 treatment record does not indicate a worsening of his disability since the prior evaluation.  

It is important to note that the Board has not looked at simply one or two pieces of evidence, but at the evidence as a whole during this period.  Overall, while it is always conceivable to look at one part of one sentence to conclude the standard has been met, the evidence overall provides evidence against this narrow claim. 

Again, it is important for the Veteran to understand that simple treatment of an ongoing service connected disability by VA is not a basis to find that the Veteran is filing an increased rating claim each time he goes in for treatment.

The medical evidence dated during the time period in issue does not satisfie the criteria for an informal claim under 38 C.F.R. § 3.157.  None of these reports show that the Veteran was examined or hospitalized within the meaning of the regulation, nor do they indicate that the criteria for a compensable rating have been met.  They merely indicate ongoing management of his psychiatric symptoms.  Id.  Finally, although the claims files contain private treatment reports, dated during the time period in issue, to include reports associated with decisions of the Social Security Administration, as none of this evidence was received prior to September 3, 1996, this evidence may not be considered to have been received prior to that time.  See 38 C.F.R. § 3.157(b)(3).  Given the foregoing, a formal or informal claim for an increased rating is not shown to have been received prior to September 3, 1996. 

The next issue is whether the evidence dated up to one year prior to September 3, 1996, shows that the criteria for a compensable rating have been met.  See 38 C.F.R. § 3.400(o)(2).  Under the applicable law, a claimant may receive an effective date for an increased evaluation up to one year prior to the date of claim, if it is factually ascertainable that an increase in disability had occurred within the year preceding the claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Under the circumstances, the Veteran could be granted an effective date as early as September 3, 1995, if it is factually ascertainable that an increase in disability had occurred.

The Board finds that prior to September 3, 1996, the criteria for a compensable rating are not shown to have been met.  The medical evidence dated during the period at issue merely shows indications of symptoms such as headaches and continued anxiety.  See VA treatment records, November 1995 and January 1996.  While the Veteran indicated in September 1996 that he had lost 86 pounds in the prior seven months, weight loss that is shown in the treatment records, the Board finds this fact does not support the assignment of an effective date prior to September 3, 1996 for a compensable rating for his disability.  As noted in the August 1994 treatment record, the Veteran would eat and gain weight due to his nerves despite a lack of appetite; he did not indicate that he would lose weight due to his nervous condition.  Simple weight loss is not a claim.  The treatment records do not indicate that his weight loss was due to his service-connected mental health disability.  Thus, his weight loss does not support a finding of worsening symptoms prior to September 3, 1996.  

Further, while he reported in September 1996 that he was unemployed, he noted that he was injured on the job.  He did not indicate that he was unemployed due to his mental health symptoms.  Further, conflicting employment histories indicate that he was employed during this time.  See e.g., employment histories associated with reports from the Social Security Administration (showing employment through September 2000). 

The records do not show that the frequency, severity and duration of the Veteran's mental health symptoms warranted a compensable rating prior to September 1996.  In this regard, based on detailed review of this record, it is important for the Veteran to understand that not all evidence in this case support the current findings, let alone the Veteran's current contentions.  It is with consideration of all reasonable doubt, and the Veteran's service, that the current findings can be justified.  The benefit of the doubt was given to the Veteran at many points in this case. 

In summary, the demonstrated psychiatric symptoms are not shown to have resulted in the required level of impairment to warrant a compensable rating prior to September 3, 1996.  As such, an effective date prior to September 3, 1996 for a compensable rating is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. New and Material Evidence

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for a left knee disorder.  This claim was previously denied by the RO in October 2004 on the basis of no nexus between a current disability and service.  The Veteran perfected an appeal of the decision; however, he withdrew his appeal prior to Board adjudication.  Thus, the October 2004 rating decision is final.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).

Based on the evidence received since October 2004, the claim should be reopened.  The Veteran submitted numerous medical records, including Social Security Administration (SSA) records dated in the 1990s which show he reported knee pain dating back to service.  VA also provided a VA examination of the left knee.  Consequently, the Board finds that not only is this evidence "new" in that it was not considered at the time of the last final denial, it is also material, as it relates to an unestablished fact necessary to support the Veteran's claim for service connection.  Specifically, it raises the possibility of a nexus between the left knee and service.  Therefore, new and material evidence having been shown, the claim should be reopened.  To this extent, the appeal is granted.

III. Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Considering the favorable outcome detailed above as to reopening of the Veteran's claim for service connection for a left knee disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Regarding the claim for an earlier effective date for an increased rating, notice need not be provided because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A.      § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and Social Security Administration records.  A medical examination or opinion in this case, given the issue, would provide evidence of decidedly limited probative value regarding the issue. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

An effective date prior to September 3, 1996 for a compensable rating for service-connected bipolar disorder is denied.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened and to this extent, the appeal is granted.

REMAND

The Veteran seeks service connection for a left knee disability.  The Veteran was afforded a VA examination in May 2015; however, the opinion report addressing the etiology of the Veteran's left knee disability is inadequate for rating purposes.  Specifically, the examiner did not support the opinion with rationale.  The examiner stated that the Veteran had a muscular contusion after trauma to the thigh during a basketball game and currently had evidence of arthritis and degenerative joint disease to knee.  The examiner did not explain the relevance of these findings or address the Veteran's lay statements.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).  On remand, an addendum opinion must be obtained that addresses the etiology of the Veteran's left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any outstanding VA treatment records.

2. Ask the May 2015 VA examiner to provide an addendum opinion addressing the etiology of the Veteran's left knee disability.  If the examiner is not available, another qualified examiner must be asked to provide the opinion.

The examiner must be provided access to the electronic claims file and he or she must indicate review of the electronic claims file in the examination report.

For each diagnosis of the left knee, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is related to service.

Rationale should be given for all opinions and conclusions expressed.  The examiner should address the Veteran's lay statements and indicate whether the Veteran's alleged in-service injury could have caused his current left knee disabilities.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


